Citation Nr: 0822831	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-06 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
pension benefits             in the amount of $18,741.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2006 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
a request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$18,741.

In May 2008, for good cause shown, the Board granted the 
veteran's motion to advance his case on the docket. 38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.	An overpayment of nonservice-connected pension benefits in 
the amount $18,741 was created due to additional countable 
income consisting of Social Security income payable to his 
spouse, for which the veteran had a substantial role in its 
creation by not reporting the income for several years, 
notwithstanding that        on several instances RO duly 
notified him of this requirement. 

2.	Since the veteran's monthly expenditures are nearly 
identical with (or just slightly less than) his total monthly 
household income even following the adjustment to his VA 
pension award that would recoup the overpayment,              
there is no indication that recovery would involve an undue 
hardship.

3.	Recovery of indebtedness would not defeat the essential 
purpose of nonservice-connected pension benefits, inasmuch as 
the reduction in the monthly disbursements merely corresponds 
to receipt of an identical level of income from another 
source, through the SSA benefits to the veteran's spouse.

4.	The issuance of VA pension benefits at the previous higher 
rate as well as the additional benefits from the SSA would be 
duplicative and a greater benefit than that which is 
available under the applicable regulations. There is also no 
indication that the veteran has incurred a substantive 
financial or legal obligation                      in 
detrimental reliance upon receipt of VA benefits at the 
previous rate.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the amount of $18,741 is 
denied. 38 U.S.C.A. §§ 5107, 5302(a)           (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 1.962, 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and prescribes several essential requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

The U.S. Court of Appeals for Veterans Claims (Court), 
however, has determined that the VCAA does not apply to 
claims for waiver of recovery of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002). See, too, Lueras v. 
Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 
53, which involves application for waiver of overpayment is 
not a claim for benefits in the first instance, and hence not 
a matter for which the notice requirements under section 
5103(a) are applicable). Consequently, there was no express 
requirement in this case that VA notify the veteran of the 
procedures for substantiating his claim, or undertake 
substantial measures to assist in its development. That 
notwithstanding, the RO has attempted to ensure that the 
record is comprehensive, including through February 2006 
correspondence notifying him of the reduction in nonservice-
connected pension benefits and the opportunity to seek waiver 
of a resultant overpayment. The Committee on Waivers and 
Compromises has also provided him with copies of VA Form 20-
5655 (Financial Status Report), which he completed and 
returned. Previous correspondence issued in June 2005 also 
identified the original circumstances that led to creation of 
the debt based on his spouse's receipt of Social Security 
payments, and requested that he inform that office of any 
information to the contrary, permitting him to contest the 
amount of the overpayment itself. He has not at any point 
challenged the validity of the debt, and thus the issue 
presented is limited to that of the propriety of a waiver. 
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); 
VAOPGCPREC 6-98 (Apr. 24, 1998). Hence, while the VCAA does 
not apply under the circumstances, the veteran still has had 
a reasonable opportunity to provide supporting evidence and 
contentions, and his claim may be fairly adjudicated on its 
merits.

The pertinent law and regulations provide that there shall be 
no recovery of payments or overpayments (or any interest 
thereon) of VA benefits, where it is determined that recovery 
would be against equity and good conscience.                   
38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
1.962 (2007). However, the recovery of any payment or the 
collection of any indebtedness            (or any interest 
thereon) may not be waived if there exists in connection with           
the claim for such waiver an indication of fraud, 
misrepresentation or bad faith      on the part of the person 
or persons having an interest in obtaining the waiver.           
38 U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

In the present case, there is no indication of such fraud, 
misrepresentation, or       bad faith on the part of the 
veteran, and thus, there is no statutory bar to waiver of 
recovery of the overpayment. Accordingly, the dispositive 
issue is whether the collection of the overpayment would be 
against "equity and good conscience."        38 U.S.C.A. § 
5302(a).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).              
The decision reached should not be unduly favorable or 
adverse to either side. Id. The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government. In making this determination of 
whether recovery would be against equity and good conscience, 
38 C.F.R. § 1.965(a) requires consideration of each of the 
following factors, which are not intended to be all 
inclusive: (1) fault of the debtor; (2) balancing of faults 
between debtor and VA;  (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit. 38 C.F.R. § 1.965(a). See also Narron v. West, 13 
Vet. App. 223, 228 (1999) (VA must address all relevant 
factors in determining whether to exercise its equitable 
discretion in a waiver of indebtedness claim).

The first relevant factor for application in evaluating the 
claim for waiver of indebtedness is the extent of fault on 
the part of the claimant. Review of the case history 
substantiates that the veteran had a significant role in the 
events that led to creation of an overpayment of nonservice-
connected pension benefits.                    The 
indebtedness was created due to delayed reporting from him by 
several years concerning his wife's receipt of benefits from 
the Social Security Administration (SSA) beginning in 1999, 
which would have been otherwise considered countable income 
for his household and have reduced the level of pension 
benefits which he was entitled to receive. There is a 
longstanding history of receipt of nonservice-connected 
pension in this case over more than two decades, and 
attendant circumstances under which it might reasonably be 
expected that an individual in this situation would have 
sufficient knowledge of the reporting requirements as to 
income status. Over this period of time there were several 
adjustments in pension benefit payments based on changes in 
dependency and income, and documentation in connection with 
these changes informed the veteran of the reporting 
requirements concerning both himself and recognized 
dependents. This consisted in part of several issuances of VA 
Form 20-8956, Award letter, explaining that calculation of 
his spouse's income was included in the total "countable 
annual income" for pension purposes. On several occasions 
the RO also sent him VA Form 21-6897, Statement of Income of 
Net Worth, indicating in pertinent part that he was to report 
the income of he and his spouse, including retirement 
benefits. Most recently,            the veteran was provided 
in April 2002 VA Form 20-8993, Award letter, which again 
stated the determination of net countable income, and 
requested notification of changes in the total family income 
including both his and that of his dependents.  

Upon the initial finding through available financial status 
information besides that which the veteran had provided of 
unreported Social Security benefits payable to his wife, the 
RO sent him June 2005 correspondence requesting that he 
assist in clarifying whether this was indeed the case. The RO 
further notified him that                the existence of 
unreported SSA income necessitated retroactive adjustment to         
his pension award for the past six years, resulting in an 
overpayment of benefits. Notwithstanding this information, 
the veteran did not then respond and thus avert a period of 
still further delay in obtaining a definitive accounting of 
his total household income. The RO's February 2006 
correspondence eventually notified him that the creation of 
an overpayment had been confirmed. The veteran's subsequent 
statements that he did not have knowledge of the reporting 
requirements, and that he believed his wife's Social Security 
income was incidental to her employment and not part of their 
household income, have been considered.   The record 
nonetheless clearly demonstrates that sufficient notice was 
imparted as to the necessity of identifying such income, and 
he continued not to do so even upon have been prompted to 
send updated financial information. 
     
The next consideration as to the availability of waiver of 
overpayment consists of a balancing of faults between debtor 
and VA. In this instance, however, there is no identifiable 
action, or lack thereof, on VA's part which caused or 
contributed in any manner to the debt in question. The 
initial reporting of the veteran's spouse's receipt of Social 
Security benefits was required to have been provided by the 
veteran himself. There was no affirmative duty specified by 
regulation or otherwise for the RO to make an inquiry to 
verify whether the financial status information offered by 
him was correct. A balancing of respective degrees of fault 
of the parties involved thus is not warranted.

The third factor for application as a matter of equitable 
discretion is whether recovery would cause an undue hardship. 
Consideration afforded to existing income information however 
does not suggest that such would occur. The veteran has 
provided a Financial Status Report (FSR) dated from March 
2006 indicating a total monthly income of $ 1,154 based on 
the incomes of he and his spouse, and monthly expenses of $ 
1,183 when including such essential expenditures as food, 
shelter and medical expenses, and other living expenses. When 
taking into account the complete amount of VA benefits 
comprised of monthly disbursements for nonservice-connected 
pension at the time he provided the FSR report, a more 
accurate characterization of overall income is that of $ 
1,178. The financial background further indicates installment 
contracts or other debts of approximately  $ 470 monthly for 
housing and $ 50 for home repairs, with no amounts past due; 
both amounts are already factored into the overall monthly 
expenses listed above. Since the veteran's monthly 
expenditures are nearly identical to his income, and exceeds 
this amount by a relatively minimal amount even following 
adjustment of his monthly VA pension award, there is 
generally no indication that recovery of indebtedness would 
result in any deprivation of basic necessities for he and 
other members of his household.
 
It is further recognized that the underlying purpose of an 
award of nonservice-connected pension is to facilitate for 
the recipient a basic and consistent measure of economic 
security. Since under the circumstances the diminishment of 
any monthly disbursement of pension is completely offset by 
the award of SSA benefits to              the veteran's 
spouse, there is the same amount of net benefit to the 
veteran's household. It follows that the collection of the 
indebtedness would not defeat the purposes of the VA benefit 
provided to him. 

As a further applicable factor in the analysis of this waiver 
of overpayment claim, there is the plausible basis for unjust 
enrichment were the indebtedness permitted to remain 
outstanding, inasmuch as there is already a distinct source 
of monetary benefits for a considerable portion of household 
income necessities through the award of SSA benefits to the 
veteran's spouse. 

There is likewise no indication of detrimental reliance upon 
the award of benefits from 1999 up until 2006 at the 
erroneous higher rate. While the veteran and his spouse did 
purchase a home during this time period, this would likely 
have been a necessary expense regardless of level of pension 
benefits, and the monthly expenditure for this domicile 
including repairs and improvements does not represent more 
than half of current stated expenses. The veteran did not 
otherwise incur any financial or legal obligation on the 
basis of the payment of nonservice-connected pension at an 
increased level.             

For these reasons, it is determined that recovery of the 
overpayment to the veteran in the amount of $18,741 is not 
precluded in the interests of equity and good conscience. 
Hence, the claim for waiver of indebtedness is denied. Since 
the preponderance of the evidence is against the claim on 
appeal, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to waiver of recovery of nonservice-connected 
pension benefits             in the amount of $18,741 is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


